 Exhibit 10.1

 





Execution Version

 



AMENDED AND RESTATED TERMS AND CONDITIONS IN CONNECTION WITH THE OWNERSHIP
TRANSFER OF THE BELLE AYR AND EAGLE BUTTE MINES FROM THE SELLER PARTIES TO EAGLE
SPECIALTY MATERIALS, LLC

 

Set forth below is a summary of the material terms of the arrangements between
Contura Energy, Inc., a Delaware corporation (“Contura”), and Eagle Specialty
Materials, LLC, an Ohio limited liability company (“Operating Company”, and
together with Contura, the “Parties”), in connection with the proposed ownership
transfer of the Western Mines (as defined below) from the Seller Parties (as
defined below) to Operating Company (the “Transfer”). This term sheet (this
“Term Sheet”) (i) is dated as of October 18, 2019 (the “Closing Date”, and the
transactions between the Parties set forth in this Term Sheet will close
simultaneous with the ownership transfer of the Western Mines (as defined below)
on the Closing Date (such closing of the ownership transfer, the “Closing”),
unless otherwise expressly stated in this Term Sheet), (ii) amends and restates
the term sheet between the Parties dated September 15, 2019, as amended (such
term sheet, the “Original Term Sheet,” and such date, the “Signing Date”) and
(iii) subject to the terms and conditions set forth below, is a binding
obligation of the Parties hereto.

 

Provision Terms & Conditions 1. Recitals:

The Parties acknowledge and agree as follows:

 

·      as part of, or related to, the Chapter 11 bankruptcy auction of
Blackjewel, L.L.C. (“Blackjewel”) and certain of its subsidiaries and affiliates
(collectively, the “Debtors” or the “Seller Parties”, as applicable), Contura
agreed, among other things, to serve as the stalking horse purchaser to acquire
the Pax, Belle Ayr and Eagle Butte Mines (the Belle Ayr and Eagle Butte Mines
are referred to herein as the “Western Mines”);

 

·      Contura provided a cash deposit of $8.1 million to the Seller Parties
(the “Purchase Deposit”), to be applied to the purchase price of the acquisition
of the Pax Mine and/or the Western Mines;

 

·      Contura and the Seller Parties closed the purchase and sale of the Pax
Mine on September 18, 2019, and in connection therewith $5.05 million of the
Purchase Deposit was applied to reduce the consideration payable in connection
therewith;

 

·      Contura (i) controls the Purchased Permits (as defined in the Permit
Operating Agreement dated December 8, 2017 between Contura Coal West (as defined
below) and Blackjewel), (ii) has posted the bonds with the Land Quality Division
of the Wyoming Department of Environmental Quality (“DEQ”) securing the
reclamation obligations related to the Western Mines (such reclamation
obligations, the “Reclamation Obligations” and such bonds, the “Contura Bonds”)
and (iii) has posted $9 million of cash collateral in respect of the Contura
Bonds (the “Contura Cash Collateral”);

 

·      Contura has previously posted certain collateral (including an
approximately $19 million letter of credit) and corporate guarantees in respect
of certain bonds of Blackjewel (“Contura Blackjewel Collateral”);

 

·      the equipment at the Western Mines is owned by Blackjewel; provided,
however, that (i) Riverstone Credit Partners – Direct L.P., a



  

1 

 

 



Provision Terms & Conditions





 

        Delaware limited partnership (“Riverstone”) purports to have a first
priority lien (the “Riverstone Lien”) on some or all the equipment at the
Western Mines (the “Mine Equipment”) securing certain obligations owed to
Riverstone by Blackjewel (the “Riverstone Debt”) and (ii) Contura purports to
have a first priority lien (the “Contura Lien”) on some or all the Mine
Equipment securing certain obligations owed to Contura by Blackjewel;

 

·      Contura Wyoming Land, LLC, a Delaware limited liability company and a
controlled affiliate of Contura (“Contura Land”), owns two ranches referred to
by the Parties as the Belle Ayr Ranch and the Black Thunder Ranch (collectively,
the “Ranches”), and each Ranch is posted as collateral by Contura to the DEQ to
partially secure Contura’s reclamation obligations to the State of Wyoming (the
“Real Property Collateral”);

 

·      the Federal government, through the Bureau of Land Management (“BLM”),
has alleged that Contura Land owes certain royalties, and interest and penalties
thereon, generated by the Western Mines, which Blackjewel is obligated to, but
failed to, pay (the “Federal Royalty Claim”);

 

·      Campbell County in Wyoming (“Campbell County”) has alleged that Contura
Coal West, LLC, a Delaware limited liability company (“Contura Coal West”), owes
certain taxes which Blackjewel is obligated to, but failed to, pay; and

 

·      Operating Company desires to acquire the Western Mines from the Seller
Parties (in lieu of Contura acquiring such assets), and the Parties entered into
the Original Term Sheet to reflect the agreements between the Parties related to
the contemplated ownership transfer of the Western Mines pursuant to such
acquisition from the Seller Parties to Operating Company.

 

·      The Parties are entering into this Term Sheet to amend and restate the
Original Term Sheet.

 

2. Post Signing Date Additional Agreements; DOJ Settlement Proposal

The Parties have entered into the following agreements (collectively, and
together with any definitive documentation that may subsequently be entered into
in connection therewith, the “Additional Agreements”):

 

·     A binding term sheet or definitive agreement among Operating Company and
the Seller Parties providing for, among other things, the purchase of the
Western Mines by Operating Company from the Seller Parties for consideration
consisting of (i) an agreed amount of cash and (ii) the assumption of certain
liabilities including the Reclamation Obligations and certain administrative
claims against the Seller Parties (such term sheet (and/or, as applicable, to
the extent it is superseded by one or more definitive agreements with respect
thereto, such definitive agreement(s)) or



 

2 

 

 



Provision Terms & Conditions



 

 definitive agreement, the “Western Mines Purchase Term Sheet”;.

 

·     A binding term sheet or definitive agreement among Contura and the Seller
Parties that, among other things, provides (i) for an agreement by the parties
thereto that the rights and obligations of Contura to purchase from the Seller
Parties the Western Mines have terminated, (ii) that at Closing Contura will
waive its rights with respect to the remaining portion of the Purchase Deposit
relating to the Western Mines, (iii) the Seller Parties will dismiss the
previously filed applications to transfer the Purchased Permits to one of the
Seller Parties and will use commercially reasonable efforts to have certain
sureties release to Contura certain collateral previously posted and (iv) the
Seller Parties will grant a release to Contura and its affiliates in respect of
certain claims.

 

·     A binding term sheet or definitive agreement among Operating Company,
Riverstone and the Seller Parties providing for certain matters relating to the
Riverstone Debt.

 

·     A binding term sheet or definitive agreement among Campbell County,
Operating Company, Blackjewel and Contura Coal West pursuant to which, among
other things, (i) Operating Company agrees to make certain payments to Campbell
County, (ii) Campbell County releases certain claims against Blackjewel and
Contura arising out of or attributable to the Western Mines and (iii) Contura
makes a payment to Campbell County of $13.5 million.

 

·     A binding term sheet or definitive agreement among the State of Wyoming,
Operating Company, Blackjewel and Contura pursuant to which, among other things,
(i) Operating Company agrees to make certain payments to the State of Wyoming
and (ii) the State of Wyoming releases certain claims against Blackjewel and
Contura arising out of or attributable to the Western Mines.

 

·     A binding term sheet or definitive agreement among Contura, Contura Coal
West, Operating Company and all applicable sureties pursuant to which, among
other things, the applicable sureties (i) agree that if the DEQ makes a demand
for payment pursuant to the Substitute Bonds (as defined below) the sureties
will promptly act in accordance with the terms of the Substitute Bonds, (ii)
agree that notwithstanding anything in the Substitute Bonds, any obligation
under applicable law or anything otherwise to the contrary (including any
language in the Substitute Bonds making or purporting to make Contura Coal West
jointly and severally liable thereon), neither Contura nor any of its affiliates
will have any liability in respect of or relating to the Substitute Bonds or the
obligations secured thereby and (iii) acknowledge and agree to the AVS Agreement
(as defined below). For the



 

3 

 

 



Provision Terms & Conditions



 

        avoidance of doubt, neither Contura nor any of its affiliates will be
required to make any payments pursuant to the foregoing arrangements.

 

·     A binding term sheet or definitive agreement among Contura Coal West, the
United States Department of Interior’s (“DOI”) Office of Surface Mining,
Reclamation and Enforcement (the “OSMRE”), FM Coal, LLC (“FM Coal”) and
Operating Company providing for, among other things, the matters set forth on
Annex A (the “AVS Agreement”).

 

Operating Company has submitted to the Department of Justice (“DOJ”) a proposed
term sheet between Operating Company and certain Federal agencies that is
recommended for approval by the Civil Division of the DOJ pursuant to which,
among other things, (i) Operating Company will agree to make certain payments to
one or more of the Federal agencies party thereto necessary to cure the unpaid
prepetition claims against Blackjewel with respect to the federal leases
associated with the Western Mines and (ii) upon payment of certain amounts by
Operating Company, Contura and its affiliates will have no further potential
liability in respect of certain federal claims against Contura and its
affiliates (such proposal or any revised version thereof, the “DOJ Settlement
Proposal”), and any revised version thereof shall be on terms and conditions, as
they relate to Contura, that are reasonably satisfactory to Contura. For the
avoidance of doubt, neither Contura nor any of its affiliates will be required
to make any payments pursuant to the foregoing arrangements.

3. Permit Operating Agreement Consent

Contura agrees that from the Closing Date until the earlier of (i) the date on
which the Purchased Permits transfer to Operating Company and (ii) August 30,
2020 (as may be extended by mutual consent agreement of Contura and Operating
Company, such consent not to be unreasonably withheld by Contura), Contura
hereby gives its consent for Blackjewel to permit Operating Company to operate
under the Permit Operating Agreement dated December 8, 2017 between Contura Coal
West and Blackjewel (the “Permit Operating Agreement”), but subject to Operating
Company’s compliance with the following covenants (which Operating Company
agrees it will comply with):

 

·      Operating Company will pay on or before they are due all royalties,
taxes, AML fees and other amounts arising from mining operations under the
Purchased Permits; and

 

·      Operating Company will (i) comply with all terms of the Permit Operating
Agreement (including the indemnification obligations thereunder and all
obligations thereunder to deliver certificates of insurance evidencing that all
required insurance coverages are in place) as if it were the Transferee (as
defined therein) thereunder and (ii) operate the Western Mines in compliance
with all applicable legal requirements and the current mining and reclamation
plans.



 

4 

 

 



Provision Terms & Conditions



 

Operating Company’s obligations under the above shall not be superseded by, but
shall be in addition to, any obligations it may have under the Additional
Agreements or the Consents to Operate (as defined below). The parties agree that
for purposes of the AVS Agreement Operating Company will be treated as assuming
operational responsibility for the Purchased Permits as of the Closing. 

4. Transfer of Mining Permits and Satisfaction of Bonding Obligations:

·     As soon as reasonably practicable following the Closing Date, Operating
Company will (i) prepare, in conjunction with Contura, the applications
necessary to transfer the Purchased Permits (the “Permit Applications”) from
Contura to Operating Company and (ii) submit the Permit Applications to the DEQ.
Operating Company will use commercially reasonable efforts to cause the Permit
Applications to be approved, and the Purchased Permits to be transferred, as
promptly as possible. Notwithstanding the foregoing, Contura shall have the
right to control the Permit Application process if it elects to do so.

 

·     Operating Company has submitted the reclamation bonds, for the benefit of
the DEQ, that are required in connection with the release by DEQ at Closing of
the Contura Bonds and the Real Property Collateral (the “Substitute Bonds”).

 

·     If it has not already done so, then as soon as reasonably practical (and
in any event within 30 days) following the Closing Date, Operating Company will
arrange to have one or more of sureties issue the reclamation bonds, for the
benefit of the DEQ, that are required in connection with the submission of the
Permit Applications. Operating Company will be the named principal on these
bonds.



5. Government Leases

As soon as reasonably practicable following the Closing Date (and in any event
within 10 days after the DOJ approves the DOJ Settlement Proposal), Operating
Company will (i) prepare, in conjunction with the Seller Parties, the
applications necessary to transfer to Operating Company the Federal and State of
Wyoming leases for the Western Mines (the “Lease Applications”) and (ii) submit
the Lease Applications to the BLM and the State of Wyoming as applicable.
Operating Company will use commercially reasonable to cause the Lease
Applications to be approved, and the leases to be transferred, as promptly as
possible.

 

If it has not already done so, then as Operating Company will arrange, if
required, to have one or more sureties issue the lease bonds, for the benefit of
BLM and the State of Wyoming, that are required in connection with the
submission of the Lease Applications and will submit the applicable bonds to the
applicable agency within 10 days of request therefor by such agency.



6. Cooperation: After the Closing Date, Contura will use commercially reasonable
efforts to assist Operating Company with (i) submission of the Permit
Applications and (ii) preparation of any documents necessary for the Real
Property Transfer (as defined below). 7. Covenants:

Each Party agrees (i) to comply with its obligations under the Additional
Agreements and (ii) not to (x) amend, waive or terminate, (y) seek any waiver of
or (z) fail to use commercially reasonable efforts to enforce, any terms or
conditions of any Additional Agreement (or terminate any



 

5 

 

 



Provision Terms & Conditions



 

Additional Agreement) without the consent of the other Party if such act or
omission action could reasonably be expected to delay Closing, result in the
Closing not occurring or otherwise adversely affect the other Party or any of
its affiliates. Operating Company agrees to satisfy the Reclamation Obligations
and to indemnify Contura and its affiliates for all Losses arising from or
relating to the Reclamation Obligations. The term “Reclamation Obligations”
includes all activities required under any applicable law or permit to prevent,
mitigate or otherwise address the effects of mining activities (including the
exploration, permitting, extraction, processing, storage and transportation of
coal, non-coal minerals, natural gas and coalbed methane gas), including the
reclamation or restoration of lands used for such activities. If any Party
breaches any covenant in this Term Sheet it will indemnify the other Party and
its affiliates for all losses, claims, liabilities, damages and expenses
(including expenses of enforcing this indemnity or any other indemnity in this
Term Sheet and including any inability to collect any amounts owing under the
DIP Facility) (“Losses”) arising from or relating thereto.

 

If the DOJ Settlement Proposal is approved by the DOJ, Operating Company shall
take such actions as are necessary so that promptly thereafter the parties
thereto enter into a binding term sheet or definitive agreement on the terms of
the DOJ Settlement Proposal and such binding term sheet or definitive agreement
will be treated as an Additional Agreement and Operating Company shall use
commercially reasonable efforts to cause any order of any bankruptcy court
approving such binding term sheet or definitive agreement to be reasonably
acceptable to Contura insofar as such order may affect Contura. Operating
Company will use commercially reasonable efforts to obtain such approval.
Operating Company will not revise the DOJ Settlement Proposal in a manner that
is adverse to Contura without Contura’s consent. Effective as of the Closing,
and regardless of the status of the DOJ Settlement Proposal, Operating Company
will indemnify Contura and its affiliates for all Losses arising from or
relating to any claims against Contura or its affiliates on account of
royalties, severance taxes, OSMRE Abandoned Mine Land fees and other debt, and
other amounts, and all interest and penalties relating to any of the foregoing,
owing in respect of or relating to the Western Mines, including the Federal
Royalty Claim (“Federal Claims Indemnity”).

 

Effective as of the Closing, Operating Company will indemnify Contura and its
affiliates for all Losses arising from or relating to any claims by Campbell
County or Wyoming in respect of any royalties, taxes, penalties and other
amounts owing in respect of or relating to the Western Mines



 

6 

 

 



Provision Terms & Conditions



 



(collectively with the Federal Claims Indemnity, the “Government Claims
Indemnities”).

 

Notwithstanding anything to the contrary herein, Operating Company?s
indemnification obligations with respect to the Government Claims Indemnities
will be limited to Losses attributable only to the period beginning on December
8, 2017.

 

Operating Company agrees to comply with (i) the Consent to Operate Under Permit
to Mine (with respect to Permit to Mine No. 214) effective as of the date hereof
between Contura Coal West and Operating Company and (ii) the Consent to Operate
Under Permit to Mine (with respect to Permit to Mine No. 428) effective as of
the date hereof between Contura Coal West and Operating Company (collectively,
the “Consents to Operate”).

  

Neither Operating Company nor any of its affiliates shall issue any press
releases or make any public statements with respect to this Term Sheet or the
transactions contemplated hereby without the prior consent of Contura. Contura
agrees to use commercially reasonable efforts to consult with Operating Company
before issuing any press release or making any public statement with respect to
this Term Sheet or the transactions contemplated hereby.



8. Cash Consideration:

On the Closing Date, and subject to the conditions set forth below, Contura will
make a $81,269,302 cash payment to Operating Company (the “Closing Cash
Consideration”). Within 15 business days of the Closing Date, Contura will make
a cash payment to an escrow account in the amount of $8,730,698 (the “Second
Payment”) pursuant to mutually agreed terms. The Parties may mutually agree that
Contura will pay a portion of the Second Payment to Operating Company if such
amount is secured by a guarantee acceptable to Contura.

9. Real Property: Within 10 business days of the release to Contura of the Real
Property Collateral by DEQ, Contura Land will convey pursuant to a quitclaim
deed all of its right, title and interest in both the surface and mineral estate
of each Ranch, and any other surface and/or mineral estates owned by Contura, or
its controlled affiliates, in Wyoming, to Operating Company (the “Real Property
Transfer”). 10. Specific Performance Each Party shall be entitled to the remedy
of specific performance to prevent any breach of this Term Sheet by the other
party and no bond shall be required to be posted in connection therewith. 11.
Termination If the Closing has not occurred on or before October 18, 2019,
either party hereto may terminate the rights and obligations under this Term
Sheet at any time prior to Closing by written notice to the other party.  No
termination of this Term Sheet will release any Party from any liability for any
pre-termination breach and the indemnities hereunder will survive any
termination to the extent such indemnities relate to acts or omissions occurring
prior to termination.

 

7 

 

 



Provision Terms & Conditions



12. Governing Law: The provisions of this Term Sheet will be governed by, and
interpreted in accordance with, the laws of the State of Delaware, excluding its
choice of law principles.

 

8 

 

Contura and Operating Company hereby agree that the foregoing accurately sets
forth our understanding of the foregoing arrangements, and we now execute this
Term Sheet as of the date first set forth above.

 

  CONTURA ENERGY, INC.               By: /s/ C. Andrew Eidson   Name: C. Andrew
Eidson   Title:   Executive Vice President and Chief Financial Officer

 

 

  EAGLE SPECIALTY MATERIALS, LLC               By: /s/ Michael T. Costello  
Name: Michael T. Costello   Title: Authorized Representative

9 

 

Annex A

 

1.Neither Operating Company nor FM Coal will operate the Purchased Permits until
such time as Operating Company or FM Coal posts reclamation bonds for the
Purchased Permits in an amount that satisfies the Wyoming regulatory authority
and meets all other federal, state, and local requirements that will allow
Operating Company to operate the Purchased Permits.

 

2.OSMRE will not attempt to link Contura Coal West to any Surface Mining Control
and Reclamation Act of 1977, as revised (“SMCRA”) violation created by Operating
Company from the time Operating Company or its designee or contractor, or any
other Operating Company affiliate assumes operational responsibility for the
Purchased Permits through and until the time that the Purchased Permits are
transferred to Operating Company.

 

3.OSMRE will not attempt to make Contura Coal West or any of the owners or
controllers of Contura Coal West liable for the abatement of any SMCRA violation
created by Operating Company from the time Operating Company or its designee or
contractor, or any other Operating Company affiliate assumes operational
responsibility for the Purchased Permits through and until the time that the
Purchased Permits are transferred to Operating Company or its designee or any
other Operating Company affiliate.

 

4.Operating Company will use its best efforts to avoid creating mining
conditions that will lead to the issuance of SMCRA violations and will promptly
abate any such violation cited or pointed out by OSMRE or the Wyoming regulatory
authority.

 

5.Contura Coal West and Operating Company will work expeditiously in accordance
with SMCRA and the Wyoming regulatory program to complete the transfer of the
Purchased Permits;

 

6.Operating Company will operate the two mines consistent with the current
mining and reclamation plans for the two mines and will re-employ as many of the
Debtors’ miners as possible.

 

7.As long as Contura Coal West is the primary bonded party on the Purchased
Permits, the Contura Coal West reclamation bonds can be called or forfeited in
accordance with Wyoming's counterpart to SMCRA and the rules and regulations
that implement it; provided, however, any such bond forfeiture shall not be
linked to or held against Contura Coal West or any of its affiliates, officers,
directors, owners or controllers under the Applicant Violator System. Contura
Coal West's liability as the primary bonded entity will continue until such time
as those reclamation bonds posted as of the date of the agreement among Contura
Coal West, OSMRE, FM Coal and Operating Company (the “OSMRE Agreement”) are
released or replaced under Wyoming law.

 

8.The OSMRE Agreement does not establish any precedent and cannot be used by
Contura Coal West or Operating Company or any other organization in an attempt
to justify similar terms in any subsequent SMCRA case, administrative appeal,
complaint, claim, case, or matter before the courts or administrative tribunals
of the United States of America or any state.

 

 

 

 

 



A-1

